Case: 16-15799   Date Filed: 10/24/2017   Page: 1 of 3


                                                       [DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                   __________________________

                          No. 16-15799
                      Non-Argument Calendar
                   __________________________

              D.C. Docket No. 1:13-cv-01195-VEH-SGC


RORY O’NEAL SCALES,
for A.L.S. A minor,

                                                       Petitioner - Appellant,

                                versus


TALLADEGA COUNTY DEPARTMENT OF HUMAN RESOURCES,
JUDGE RYAN RUMSEY, and
ATTORNEY GENERAL OF THE STATE OF ALABAMA,

                                                    Respondents - Appellees.

                   __________________________

             Appeal from the United States District Court
                for the Northern District of Alabama
                  __________________________

                          (October 24, 2017)
                 Case: 16-15799        Date Filed: 10/24/2017        Page: 2 of 3


Before TJOFLAT, MARCUS, and FAY, Circuit Judges.

PER CURIAM:

       Rory Scales, proceeding pro se, appeals the dismissal of his habeas corpus

petition under 28 U.S.C. § 2254 for lack of subject matter jurisdiction. His habeas

petition sought review of an order by the Juvenile Court of Talladega County in

Alabama that terminated his parental rights to A.L.S., a minor child. 1 Scales filed

the § 2254 action as the next friend of A.L.S. On appeal, Scales argues that the

district court violated A.L.S.’s due process and equal protection rights because he

dismissed the habeas petition for lack of jurisdiction.2

       In reviewing § 2254 habeas corpus petitions, we review de novo questions of

law and mixed questions of law and fact. Nyland v. Moore, 216 F.3d 1264, 1266

(11th Cir. 2000). We review findings of fact for clear error. Id.

       A district court may entertain a habeas petition on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in

       1
          The Alabama juvenile court terminated Scales’s parental rights on February 21, 2013.
The court found that Scales and A.L.S.’s mother had “a long history of domestic violence which
has resulted in multiple incidents wherein law enforcement authorities have been forced to
respond.” Most egregiously, Scales attacked A.L.S’s mother with a hammer in the presence of
A.L.S, which put A.L.S.’s mother into the hospital. For this assault, Scales was convicted of
domestic violence in the second degree and received a ten-year prison sentence. He was released
after three years.
       2
          Liberally construed, Scales’s brief also requests that we appoint counsel for his appeal.
Since the district court lacked subject matter jurisdiction to entertain his § 2254 petition, Scales
cannot show that appointment of counsel is required to help him present the merits of his
petition. See Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993) (holding that counsel must be
appointed only where “the pro se litigant needs help in presenting the essential merits of his or
her position to the court”).
                                                  2
               Case: 16-15799     Date Filed: 10/24/2017    Page: 3 of 3


custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2254(a). In Lehman v. Lycoming Cty. Children’s Servs. Agency, the

Supreme Court held that § 2254(a) does not confer federal courts with jurisdiction

to consider collateral challenges to state court judgments that terminate parental

rights. 458 U.S. 502, 515–16, 102 S. Ct. 3231, 3239–40 (1982); see also

Ankenbrandt v. Richards, 504 U.S. 689, 702, 112 S. Ct. 2206, 2215 (1992) (“We

conclude therefore, that the domestic relations exception, . . . divests the federal

courts of power to issue divorce, alimony, and child custody decrees.”). This

precedent settles this case.

      Scales brought his § 2254 petition to challenge the state court judgment that

terminated his parental rights to A.L.S. Lehman held that the federal courts lack

jurisdiction over such a challenge, because “Congress has indicated no intention

that the reach of § 2254 encompass a claim like that of [Scales].” 548 U.S. at 516,

102 S. Ct. at 3240. The district court did not err in dismissing the petition for lack

of subject matter jurisdiction.

      AFFIRMED.




                                           3